Beasley, Presiding Judge,
concurring specially.
It is a failing of our appellate procedure that a case such as this, where the trial court erroneously dismissed an appeal, cannot be decided on its merits on the first appeal. This would avoid the necessity for the inevitable second appeal and the concomitant costs and delay in finally resolving this case. Nothing is gained, and to the contrary, much is lost. First, the case must be transferred back and forth, adding to the administrative burdens of both courts and requiring a new conforming order to be prepared and entered by the trial court at this juncture. Second, the assets of the estates in question will be depleted *670even more as the litigation lumbers on.
Decided March 17, 1994
Reconsideration denied March 30, 1994
McFarland & Associates, Bob McFarland, for appellants.
Banks & Stubbs, Robert S. Stubbs III, Lipscomb, Johnson, Ashway & Sleister, Michael R. Sleister, Boling, Rice, Bettis, Bottoms & Bagley, Jeff S. Bagley, T. Russell McClelland III, for appellees.
Of course, at this stage the record on appeal does not contain the subject transcripts and the complete record in the case. But the case could be transferred to the Supreme Court of Georgia, where it appears jurisdiction of the underlying dispute lies, and the record could be transmitted to it, or called for by it pursuant to OCGA § 5-6-48 (d). Upon its filing, the briefing time would commence. Where jurisdiction lay in this court, a transfer would not even be necessary, and even more time would be saved; the opinion reversing the trial court’s dismissal of the appeal could be accompanied by an order requiring the additional record. OCGA § 5-6-48 (d).
Our Appellate Practice Act does not accommodate such a method of more direct and earlier disposition, and thus the more cumbersome process must be used.